DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 04 January 2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04 January 2019, 25 June 2019 and 16 October 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, Applicant provides the claim limitation/step, “in response to a user command, and”, however, based on the currently provided claim language, it is unclear what the metes and bounds of the claim limitation encompass, and therefore claim 11 is rendered indefinite.  Specifically, it is unclear what is done (i.e. executed, performed, etc.) “in response to a user command”, or alternatively, if the “and” is a typographical error, and the claim should read “in response to a user command, providing an IoT device location-based service…”.  Examiner notes wherein for purposes of examination, the claim limitation has been interpreted as “in response to a user command, providing of an IoT device location-based service…”.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claim 12-20, these claims are dependent upon independent claim 11, and therefore are also rejected under this section for at least their dependence upon a rejected base claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.


	Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112, second paragraph rejections provided herein.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al (US 2014/0316636 A1, hereinafter Hong).
Regarding claim 1, Hong discloses a mobile home robot (Figures 1-3, moving robot 1), comprising: 
a storage (Figures 2-3, storage part 140) configured to store in-home map data (Figures 2-3; at least paragraph 0107 and 0115); 
a communication interface (Figures 2-3, communication part 130) comprising communication interface circuitry (Figures 2-3; at least paragraph 0106); 
a camera (Figures 1-3, detector 120; at least paragraphs 0082, 0104 and 0114-0116); 
a user interface (User Interface (UI); at least as in paragraph 0106); and 
a processor (Figures 2-3, controller 100; at least as in paragraph 0108) configured to: 
generate location information of each of a plurality of Internet of Things (IoT) devices based on device information of the plurality of IoT devices installed in the home and an image captured through the camera while the mobile home robot moves around in the home (Figures 1-3 & 24-26; at least paragraphs 0087-
map the generated location information with the map data (Figures 1-3 & 24-26; at least paragraphs 0087-0092, 0179-0182 and 0200-0203, specifically as in at least paragraphs 0092, 0179 and 0200); 
provide an IoT device location-based service based on the map data with which the location information is mapped in response to a user command being received through the user interface (Figures 1-3 & 24-26; at least paragraphs 0087-0092, 0179-0182 and 0200-0203, specifically as in at least paragraphs 0092, 0179-0182 and 0200).
Regarding claim 2, Hong further discloses wherein the processor is configured to: obtain an image of each of the plurality of IoT devices from an external server based on the device information (at least as in paragraphs 0092, 0115, 0149 and 0162-0164); recognize each of the plurality of IoT devices by comparing the obtained image with the captured image (at least as in paragraphs 0092, 0115, 0149 and 0162-0164); and generate location information of the each of the recognized plurality of IoT devices based on the captured image (at least as in paragraphs 0092, 0115, 0149 and 0162-0164).
Regarding claim 3, Hong further discloses wherein the camera includes at least one of: a three-dimensional (3D) camera and a stereo camera (at least paragraphs 0082, 0104 and 0114-0116), and wherein the location information includes at least two of: coordinate information of each of the plurality of IoT devices on the map data, size information of each of the plurality of IoT devices, direction information of each of the 
Regarding claim 4, Hong further discloses wherein the user interface includes a microphone (at least as in paragraph 0088, 0112, 0118), and wherein the processor is configured to: map semantic information regarding the location information of each of the plurality of IoT devices with the map data; and perform an operation corresponding to the user command using the map data with which the semantic information is mapped based on a user voice command being received through the microphone (at least as in paragraphs 0118, 0164-0165, 0170-0174, 0179-0180).
Regarding claim 5, Hong further discloses wherein the processor is configured to update the map data and the location information of each of the plurality of IoT devices on a predetermined cycle based on information obtained while the mobile home robot moves around in the home (at least as in paragraphs 0083, 0087-0092 and 0099-0100).
Regarding claim 6, Hong further discloses wherein the processor is configured to transmit the location information and/or the map data with which the location information is mapped to a smartphone of a user and/or at least one of the plurality of IoT devices (at least as in paragraphs 0100, 0108 and 0162-0167).
Regarding claim 7, Hong further discloses wherein the processor is configured to: generate a control command corresponding to a user command based on a position of a user inputting the user command and location information of one IoT device based on a user command for controlling the one IoT device from among the plurality of IoT 
Regarding claim 8, Hong further discloses wherein the processor is configured to: determine whether it is appropriate that one IoT device performs an operation corresponding to the user command based on a distance between a user inputting the user command and the one IoT device based on a user command for controlling the one IoT device from among the plurality of IoT devices being received (Figures 3, 13 & 18-20; at least as in paragraphs 0118, 0164-0165, 0170-0174, 0179-0185); transmit a control command corresponding to the user command to the one IoT device based on determining that it is appropriate that the one IoT device performs an operation corresponding to the user command (Figures 3, 13 & 18-20; at least as in paragraphs 0118, 0164-0165, 0170-0174, 0179-0185); and provide a notification that the one IoT device is not capable of performing the user command through the user interface based on determining that it is inappropriate that the one IoT device performs the operation corresponding to the user command (Figures 3, 13 & 18-20; at least as in paragraphs 0118, 0164-0165, 0170-0174, 0179-0185).
Regarding claim 9, Hong further discloses wherein the processor is configured to: determine context information of a user based on a user image captured through the camera (Figures 3, 13 & 18-20; at least as in paragraphs 0118, 0164-0165, 0170-0174, 0179-0185); and transmit a control command for changing an operation mode of at least one IoT device from among the plurality of IoT devices to the at least one IoT device 
Regarding claim 10, Hong further discloses wherein the user interface includes a microphone and a speaker (at least as in paragraph 0088, 0112, 0118), and wherein the processor is configured to: obtain device information of a new IoT device from an external server based on an image of the new IoT device captured through the camera in response to a user voice command for registration of a new IoT device being received (at least as in paragraphs 0118, 0164-0165, 0170-0174, 0179-0180); and provide an interactive service for registration of the new IoT device based on the obtained device information of the new IoT device (Figures 1-3 & 24-26; at least paragraphs 0087-0092, 0179-0182 and 0200-0203, specifically as in at least paragraphs 0092, 0179-0182 and 0200).
Regarding claim 11, Hong discloses a method of controlling a mobile home robot, the method comprising: 
generating location information of each of a plurality of Internet of Things (IoT) devices based on device information of a plurality of IoT devices installed in the home and an image captured through the camera while the mobile home robot moves around in the home (Figures 1-3 & 24-26; at least paragraphs 0087-0092, 0179-0182 and 0200-0203, specifically as in at least paragraphs 0092, 0179 and 0200); 
mapping the generated location information with the map data (Figures 1-3 & 24-26; at least paragraphs 0087-0092, 0179-0182 and 0200-0203, specifically as in at least paragraphs 0092, 0179 and 0200): 

Regarding claim 12, Hong further discloses wherein the generating the location information comprises: obtaining an image of each of the plurality of IoT devices from an external server based on the device information (at least as in paragraphs 0092, 0115, 0149 and 0162-0164): recognizing each of the plurality of loT devices by comparing the obtained image with the captured image (at least as in paragraphs 0092, 0115, 0149 and 0162-0164): and generating location information of the recognized each of the plurality of IoT devices based on the captured image (at least as in paragraphs 0092, 0115, 0149 and 0162-0164).
Regarding claim 13, Hong further discloses wherein the camera includes at least one of: a three-dimensional (3D) camera and a stereo camera (at least paragraphs 0082, 0104 and 0114-0116), and wherein the location information includes at least two of: coordinate information of each of the plurality of IoT devices on the map data, size information of each of the plurality of IoT devices, direction information of each of the plurality of IoT devices, and information about a height at which each of the plurality of IoT devices is located (Figures 1-3 & 24-26; at least paragraphs 0087-0092, 0179-0182 and 0200-0203).
Regarding claim 14, Hong discloses the method further comprising: mapping semantic information regarding the location information of each of the plurality of IoT devices with the map data, wherein the providing the IoT device location-based service 
Regarding claim 15, Hong discloses the method further comprising: updating the map data and the location information of each of the plurality of IoT devices on a predetermined cycle based on information obtained while the mobile home robot moves around in the home (at least as in paragraphs 0083, 0087-0092 and 0099-0100).
Regarding claim 16, Hong discloses the method further comprising: transmitting the location information and/or the map data with which the location information is mapped to a smartphone of a user and/or at least one of the plurality of IoT devices (at least as in paragraphs 0100, 0108 and 0162-0167).
Regarding claim 17, Hong further discloses wherein the providing the IoT device location-based service comprises: generating a control command corresponding to the user command based on a position of a user inputting the user command and location information of one IoT device based on the user command for controlling the one IoT device from among the plurality of IoT devices being received; and transmitting the generated control command to the one IoT device (Figures 1-3 & 24-26; at least paragraphs 0087-0092, 0179-0182 and 0200-0203, specifically as in at least paragraphs 0092, 0179-0182 and 0200).
Regarding claim 18, Hong further discloses wherein the providing the IoT device location-based service comprises: determining whether it is appropriate that one IoT device performs an operation corresponding to the user command based on a 
Regarding claim 19, Hong discloses the method further comprising: determining context information of a user based on a user image captured through the camera (Figures 3, 13 & 18-20; at least as in paragraphs 0118, 0164-0165, 0170-0174, 0179-0185); and transmitting a control command for changing an operation mode of at least one IoT device from among the plurality of IoT devices to the at least one IoT device (Figures 3, 13 & 18-20; at least as in paragraphs 0118, 0164-0165, 0170-0174, 0179-0185).
Regarding claim 20, Hong discloses the method further comprising: obtaining device information of a new IoT device from an external server based on an image of the new IoT device captured through the camera in response to a user voice command for registration of a new IoT device being received (at least as in paragraphs 0118, 0164-0165, 0170-0174, 0179-0180); and providing an interactive service for registration .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664